DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s elected treatment with aflibercept without traverse in the reply filed on 11 Feb, 2020.

Claims Status
Claims 1, 4, 6, and 13-17 are pending.

Examiner’s Note
	Applicants amended their claims, deleting claims 18-23 in their appeal brief filed on 7 June, 2022.  This amended claim set is the basis for examination.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
Claim(s) 1, 4, 6, and 13-123 are rejected under 35 U.S.C. 103 as being unpatentable over Heier et al (Opthalmol. (2011) 118(6) p1098-1106) with evidentiary support from Heier et al (Opthalmol (2012) 119 p2537-2548, called Heier2 in this rejection).

Heier et al discuss the treatment of neovascular age related macular degeneration (AMD) with VEGF Trap-Eye (abstract), which, as evidenced by Heier2, is the same as aflibercept (title), applicant’s elected species.  Two groups were treated with 0.5 or 2 mg, depending on group, every 4 weeks for 12 weeks, then as needed, while another 3 groups were treated with different amounts depending on group every 12 weeks, followed by as needed (fig 2, p1100, 1st column, top of page).  Patients were >50 yrs old with subfoveal CNV secondary to wet AMD and lesions of less than 5400 µm in diameter (p1100, 1st column, 1st paragraph), with exclusion of subretinal hemorrhage of greater than 50% of the lesion size and excluding the fovea, and other exclusions, none of which involved the area of CNV (p1100, 1st column, 2nd paragraph).  Changes in the size of the CNV and lesion were measured using fluorescence angiography (p1100, 2nd column, 5th paragraph), indicating that both were measured before treatment.  
	The difference between this reference and the claims is that this reference does not discuss calculating the ratio of the area of the CNV to the lesion.
	However, the clinical trial described in this reference clearly includes individuals with a CNV that is less than half the size of the total lesion, and discusses measuring every parameter needed to calculate the ratio.  It is not considered inventive to claim treatment of a subgroup of patients known to benefit from the therapy, esp. if the remainder of the genus is not excluded (MPEP 2144.05(II)(A)).  Alternatively, a reference that discloses a range that encompasses a broader range (in this case, the ratio of the area of the CNV to total lesion size) is sufficient to establish a prima facie case of obviousness (MPEP 2144.05(I)).
	It is considered obvious to select these subjects, rendering obvious claims 1 and 14.
	Heier et al discusses treatment every 4 weeks for 12 weeks, rendering obvious claims 3 and 15.
	As evidenced by Heier2, this treatment used aflibercept, rendering obvious claims 6, 13, 16, and 17.
response to applicant’s arguments
	Applicants argue that patients that meet the claim limitations do better than patients with a larger CNV, presumably an argument of unexpected results, that the patients are not selected due to the size of the CNV lesion, and that applicants have (in declarations) stated that it was believed that this patient population would not benefit.
Applicant's arguments filed 14 Oct, 2022 have been fully considered but they are not persuasive.

Applicants argue that the claimed patient population has a better outcome than patients with larger CNV lesions with this treatment, presumably an argument of unexpected results.  Unexpected results are compared to the closest prior art, which is Heier et al.  That reference includes the claimed patient population.
Applicants argue that the reference does not meet the limitations of comparing the size of the CNV lesion to the total lesion size and making a decision based on that comparison.  The reference explicitly states that the total lesion size and the size of the CNV were measured.  There is no claim limitation that patients with larger CNV lesions are excluded from treatment; if applicants had amended the claims to require such exclusion, it would be new matter.  This means that the limitations that applicants are objecting to exist in the mind of the individuals conducting the experiment -- the reference has disclosed every active method step involved in this determination.  
Finally, applicants argue that it was believed, prior to the research that led to this application, that the claimed patient population would not benefit from treatment.  This is in a pair of declarations filed by applicants.  It is not clear how this renders the rejection invalid.  If it was believed prior to applicant’s priority date that this patient population would not benefit, that means that Heier et al must have made an active decision to include this subpopulation in their study.

second rejection
Claim(s) 1, 4, 6, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heier et al (Opthalmol (2012) 119 p2537-2548, called Heier2 in this rejection) in view of Heier et al (Opthalmol. (2011) 118(6) p1098-1106).

Heier2 describes treatment of wet AMD with aflibercept (VEGF trap-eye) compared to a second VEGF blocking antibody (abstract).  Three groups were treated every 4 weeks (with different dosages), a fourth group was treated every 4 weeks for three weeks, then moved to every 8 weeks (p2540, 1st column, 3d paragraph).  Participants had CNV lesions comprising at least 50% of the total lesion size (p2540, 1st column, 2nd paragraph).  No group proved statistically inferior to the comparison antibody (p2541, 2nd column, 2nd paragraph).
The difference between this reference and the instant claims is that the clinical trial described in this reference excludes the patients claimed by applicants.
Heier et al discuss the treatment of neovascular age related macular degeneration (AMD) with VEGF Trap-Eye (abstract), is the same aflibercept as was used by Heier2.  Two groups were treated with 0.5 or 2 mg, depending on group, every 4 weeks for 12 weeks, then as needed, while another 3 groups were treated with different amounts depending on group every 12 weeks, followed by as needed (fig 2, p1100, 1st column, top of page).  Patients were >50 yrs old with subfoveal CNV secondary to wet AMD and lesions of less than 5400 µm in diameter (p1100, 1st column, 1st paragraph), with exclusion of subretinal hemorrhage of greater than 50% of the lesion size and excluding the fovea, and other exclusions, none of which involved the area of CNV (p1100, 1st column, 2nd paragraph).  In other words, this patient population contains patients with a CNV area of less than 50% of the lesion size.  Changes in the size of the CNV and lesion were measured using fluorescence angiography (p1100, 2nd column, 5th paragraph), indicating that both were measured before treatment.  
Heier et al shows that a patient population that includes those claimed by applicants will benefit from treatment with aflibercept.  Therefore, it would be obvious to treat the patients of Heier2 with smaller CNV lesions, to obtain the benefits of the therapy for those patients.  As Heier et al teaches that a group containing these patients benefits from the therapy, an artisan in this field would attempt this expansion of the treatment group of Heier2 with a reasonable expectation of success.
The combination of Heier2 and Heier et al render obvious selecting patients with an active CNV lesion size less than 50% of the total lesion size, and treating with a VEGF inhibitor, rendering obvious claims 1 and 14.
Both references discuss multiple groups with treatment given every 4 weeks for at least three treatments, rendering obvious claims 4 and 15.
Both references use aflibercept, rendering obvious claims 6, 13, 16, and 17.
response to applicant’s arguments
	Applicants argue that the claimed patient population has a better response than later stage disease, presumably an argument of unexpected results, that the rejection does not meet the limitation of selecting a patient based on the ratio of CNV to lesion size, and that the combination changes the principle of operation of the primary reference.
Applicant's arguments filed 14 Oct, 2022 have been fully considered but they are not persuasive.

	Applicants argue that the claimed patient population has a better outcome than the patient population of Heier2.  There are a handful of issues with this argument.  First, it has not been proven.  It is not clear from the data given if the differences are merely random chance.  It is applicant’s responsibility to show that any unexpected results are of statistical significance (MPEP 716.02(b)(I)).  This burden has not been met.  Second, it is well known that it is typically better to treat a disease in its early stages (i.e. before the CNV has grown); this has been demonstrated by Weingessel et al (Wlen. Klin. Wochenschr (2012) 124 p750-755) for age related macular degeneration treated with ranibizumab (abstract), and anti-VEGF antibody (p751, 1st column, 1st paragraph).  
	Applicants next argue that the limitation of selecting patients with a ratio of CNV size to lesion size of less than 50% has not been met.  Heier2 excludes this patient population, while Heier et al shows that the therapy will work in this patient population.  So to include the patient population of Heier2 that was excluded requires a decision to do so, meeting that claim limitation.
	Finally, applicants argue that including the additional patient population changes the principle of operation of Heier2 because that reference excludes the claimed patient population.  It is not clear why this modification changes the principle of operation of the reference, which is treatment of age related macular degeneration with aflibercept, which is still met by increasing the patient population.  Note that, as stated above, there is no limitation that other patient populations cannot be treated; that would be new matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658